DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Status of the Application
2.	Claims 1-8, 10-15, and 17-23 are pending in this application (16/942,540) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 01/03/2022, following the Non-Final Rejection office action dated 10/01/2021.   
Claims 1-8, 11-15, and 17-20 have been amended. 
Claims 9 and 16 have been canceled. 
Claims 21-23 have been newly amended. 
 (Please see page 8 of Applicant Arguments/Remarks, filed on 01/03/2022).
Applicant’s submissions have been entered for consideration in this office action. 

Priority
3.	Applicant’s claim to Domestic Priority for this application (16/942,540) filed on 07/29/2020, based on Provisional Application #63/049,978, filed on 07/09/2020, has been acknowledged.   











Examiner’s Amendment
4.  	Following is a complete list of claims amended by Examiner in an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative Paul Hunter (Reg. No: 44,787) via an email to Examiner on 02/02/2022 based on an Examiner-initiated telephone interview held on 02/01/2022 and follow-up telephone conversations held on 02/02/2022, whereby Examiner proposed moving claims 5, 17 and 19 into independent claims 1, 12 and 18, respectively, and canceling claims 21-23, responsive to which Applicant filed the following Amendments to the Claims including new claims 24-33, with Applicant’s authorization to enter as Examiner’s Amendment for allowance.  


Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in the application:
Listing of Claims:
(Currently Amended) A method comprising:
installing, by a processor executing computer-readable instructions stored on a memory, a pre-defined software package in a virtual computing system for updating a component of the virtual computing system in an update environment;
booting, by the processor, the component into the update environment using the pre-defined software package, wherein the pre-defined software package allows the processor to communicate with a plurality of update environments without needing to reconfigure the processor for communication with each of the plurality of update environments;

booting, by the processor, the component out of the update environment into an operating environment upon completing the updating of the component.

2.	(Previously Presented) The method of claim 1, further comprising performing, by the processor, a pre-check on the component before updating.

3.	(Previously Presented) The method of claim 2, wherein the pre-check comprises at least one of checking compatibility of an update being performed on the component with one or more other elements associated with the component, verifying a health of the component, verifying that the component is not already in a maintenance mode, checking availability of memory space for the update, or checking network connectivity.

4.	(Previously Presented) The method of claim 1, wherein the pre-defined software package comprises a name, a script, and an image. 

5.	(Canceled) 

6.	(Currently Amended) The method of claim 1 [[5]], wherein the pre-defined software package is configured for communication with each of the plurality of update environments, and wherein the processor communicates with each of the plurality of update environments via the pre-defined software package.

7.	(Previously Presented) The method of claim 1, wherein the pre-defined software package comprises a Java Script Object Notation (JSON) structure. 

8.	(Previously Presented) The method of claim 1, wherein the pre-defined software package is configured to perform at least one of a pre-action to be performed before the updating of the component or a post-action to be performed after the updating of the component. 



10.	(Original) The method of claim 1, wherein the update environment is an In Virtual Machine Update environment. 

11. 	(Previously Presented) The method of claim 1, further comprising deleting, by the processor, the pre-defined software package after the updating of the component. 

12.	(Currently Amended) A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor of a lifecycle manager configured to update components in a virtual computing system cause the processor to:
receive a request to update a component of the virtual computing system;
deploy and run a pre-defined software package to boot the component into an update environment where updates are performed, wherein the pre-defined software package comprises one or more scripts that allow the processor to communicate with a plurality of update environments to update the component in the update environment without needing to reconfigure the processor for communication with each of the plurality of update environments, and wherein the pre-defined software package boots the component into the update environment; and 
updating the component in the update environment, wherein the pre-defined software package is configured to boot the component into an operating environment from the update environment after the update.

13.	(Previously Presented) The non-transitory computer-readable media of claim 12, wherein the processor further executes computer-readable instructions for updating of the component without rebooting an underlying node of the component. 

14.	(Previously Presented) The non-transitory computer-readable media of claim 12, wherein the processor further executes computer-readable instructions for updating of 

15.	(Previously Presented) The non-transitory computer-readable media of claim 12, wherein the pre-defined software package further comprises a name and an image.

16.	(Canceled).

17.	(Canceled) 

18.	(Currently Amended) A system comprising:
	a memory storing computer-readable instructions thereon; and 
	a processor executing the computer-readable instructions to:
	receive a request to update a component of a virtual computing system;
deploy and run a pre-defined software package to boot the component into an update environment where updates are performed, wherein the pre-defined software package comprises one or more scripts that allow the processor to communicate with a plurality of update environments to update the component in the update environment without needing to reconfigure the processor for communication with each of the plurality of update environments, and wherein the pre-defined software package boots the component into the update environment; and
update the component in the update environment, wherein the pre-defined software package is configured to boot the component into an operating environment from the update environment after the update.

19.	(Canceled) 

20.	(Previously Presented) The system of claim 18, wherein the pre-defined software package further comprises a name and an image. 


receiving, by a processor executing computer-readable instructions stored on a memory, a request to update a component of the virtual computing system;
deploy and run a pre-defined software package to boot the component into an update environment where updates are performed, wherein the pre-defined software package comprises one or more scripts that allow the processor to communicate with a plurality of update environments to update the component in the update environment without needing to reconfigure the processor for communication with each of the plurality of update environments, and wherein the pre-defined software package boots the component into the update environment; and 
updating the component in the update environment, wherein the pre-defined software package is configured to boot the component into an operating environment from the update environment after the update.







22.	(Currently Amended)  The method of claim 21, further comprising updating of the component without rebooting an underlying node of the component 

23.	(Currently Amended)  The method of claim 21, further comprising updating of the component without migrating a virtual machine from an underlying node of the component to another node 

24.	(New) A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor of a lifecycle manager configured to update components in a virtual computing system cause the processor to:
install a pre-defined software package in a virtual computing system for updating a component of the virtual computing system in an update environment;
boot the component into the update environment using the pre-defined software package, wherein the pre-defined software package allows the processor to communicate with a plurality of update environments without needing to reconfigure the processor for communication with each of the plurality of update environments;
update the component in the update environment; and
boot the component out of the update environment into an operating environment upon completing the updating of the component.

25.	(New) The non-transitory computer-readable media of claim 24, wherein the processor further executes computer-readable instructions for performing a pre-check on the component before updating.

26.	(New) The non-transitory computer-readable media of claim 25, wherein the pre-check comprises at least one of checking compatibility of an update being performed on the component with one or more other elements associated with the component, verifying a health of the component, verifying that the component is not already in a maintenance mode, checking availability of memory space for the update, or checking network connectivity.

27.	(New) The non-transitory computer-readable media of claim 24, wherein the pre-defined software package comprises a name, a script, and an image. 




29.	(New) A system comprising:
	a memory storing computer-readable instructions thereon; and 
	a processor executing the computer-readable instructions to:
install a pre-defined software package in a virtual computing system for updating a component of the virtual computing system in an update environment;
boot the component into the update environment using the pre-defined software package, wherein the pre-defined software package allows the processor to communicate with a plurality of update environments without needing to reconfigure the processor for communication with each of the plurality of update environments;
update the component in the update environment; and
boot the component out of the update environment into an operating environment upon completing the updating of the component.

30.	(New) The system of claim 29, wherein the processor further executes computer-readable instructions for performing a pre-check on the component before updating.

31.	(New) The system of claim 30, wherein the pre-check comprises at least one of checking compatibility of an update being performed on the component with one or more other elements associated with the component, verifying a health of the component, verifying that the component is not already in a maintenance mode, checking availability of memory space for the update, or checking network connectivity.

32.	(New) The system of claim 29, wherein the pre-defined software package comprises a name, a script, and an image. 




Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-4, 6-8, 10-15, 18, 20-33 (renumbered 1-28) are allowed.





















Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claim 1.  Specifically, the prior art of record does not fairly suggest the combination of features: "installing, by a processor executing computer-readable instructions stored on a memory, a pre-defined software package in a virtual computing system for updating a component of the virtual computing system in an update environment; booting, by the processor, the component into the update environment using the predefined software package, wherein the pre-defined software package allows the processor to communicate with a plurality of update environments without needing to reconfigure the processor for communication with each of the plurality of update environments; updating, by the processor, the component in the update environment; and booting, by the processor, the component out of the update environment into an operating environment upon completing the updating of the component." as specified by claim 1.  These features of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 12, 18, 21, 24, and 29 are also allowable for similar reasons. Dependent claims 2-4, 6-8, 10-11, 13-15, 20, 22-23, 25-28, and 30-33 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
7.	Claims 1-4, 6-8, 10-15, 18, 20-33 (renumbered 1-28) are allowed.
	Claims 5, 9, 16-17, and 19 were canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191